Order, Supreme Court, New York County (Herman Cahn, J.), entered June 7, 2007, which, in an action by former investors in Lloyd’s of London against defendant brokers arising out of the brokers’ alleged failure to disclose, in procuring insurance for a nonparty manufacturer of asbestos products, facts relating to the magnitude of the manufacturer’s exposure to asbestos *436claims, inter alia, granted defendants’ motion to confirm a Special Referee’s report recommending dismissal of plaintiffs’ causes of action for fraud as barred by the statute of limitations, unanimously affirmed, with costs.
Plaintiffs do not have a right to a jury trial on the issue of whether their fraud claims are barred by the two-year imputed discovery time limitation in CPLR 203 (g) (cf. Nussbaum v Steinberg, 269 AD2d 192 [2000] [plaintiff not entitled to a jury trial on whether plaintiff was under disability of insanity so as to toll statute of limitations, and for what period of time]). On the merits, a finding that plaintiffs were on inquiry notice of the alleged fraud, and could have, with reasonable diligence, discovered the alleged fraud well before the beginning of the controlling two-year period (see Lucas-Plaza Hous. Dev. Corp. v Corey, 23 AD3d 217, 218 [2005], citing Watts v Exxon Corp., 188 AD2d 74, 76 [1993]), is supported by the extensive information that was available to plaintiffs in the public domain. Such information included the lawsuits commenced in the early 1980s by the manufacturer, first against certain Lloyd’s syndicates and then against defendant broker Marsh & McLennan itself, both raising issues involving nondisclosure of material information in connection with the procurement of insurance for the manufacturer covering the risk of exposure to asbestos claims. We have considered plaintiffs’ other contentions and find them unavailing. Concur—Saxe, J.P, Nardelli, Moskowitz, Acosta and DeGrasse, JJ. [See 2007 NY Slip Op 31524(U).]